UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7228



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLYDE MICHAEL LEE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-97-186-A, CA-00-978-AM)


Submitted:   May 15, 2001                  Decided:   June 28, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clyde Michael Lee, Appellant Pro Se. William Neil Hammerstrom,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clyde Michael Lee seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*     United States v. Lee, Nos. CR-

97-186-A; CA-00-978-AM (E.D. Va. Aug. 9, 2000).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           DISMISSED




     *
       We recently held in United States v. Sanders, 247 F.3d 139
(4th Cir. 2001), that resentencing pursuant to a Fed. R. Crim. P.
35 motion does not toll § 2255’s limitations period. Accordingly,
Lee’s claim that he has timely filed fails.


                                  2